                    Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 1 of 22

   AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                                 District of Columbia

                 In the Matter of the Search of
            (Briefly describe the property 10 be searched
             or identify the person by name and address)                        �
                                                                                )              Case No. 19-sc-672
ELECTRONICALLY STORED COMMUNICATIONS ASSOCIATED
WrTH TEXTNOW TELEP! IONE NUMBERS (805) 457-5253, (323)
813-7182 AND E-MAIL ADDRESS ERIKAFONSECA80@ATT.NET
                                                                                �
                                                                                )
CURRENTLY STORED WITH TEXTNOW
       APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
    See Attachment A incorporated herein.

   located in the                                    District of _____C_ol_ u_mb
                                                                               _ i_a____ , there is now concealed (identify the
   person or describe the property to be seized):
    See Attachment B incorporated herein.


             The basis for the search under Fed. R. Crim. P. 41( c) is (check one or more):
                    ,f evidence of a crime;
                    0 contraband, fruits of crime, or other items illegally possessed;
                    0 property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

             The search is related to a violation of:
                Code Section                                                               Offense Description
           21 U.S.C. § 841(a)(1)                     PWID Controlled Substance
           21 u.s.c. § 846                           Conspiracy to commit such offenses

             The application is based on these facts:



              if Continued on the attached sheet.
              � Delayed notice of � days (give exact ending date ifmore than 30 days:     06/24/2019                        ) is requested under
                18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                               bl,..k,�\,-
                                                                                      Applicant 's signature

                                                                                                 Derek L. Starliper, Inspector, USPIS
                                                                                                         Printed name and title

   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                         telephone                       (specify reliable electronic means).


   Date:            03/26/2019
                                                                                                           Judge's signature

   City and state: Washington, D.C.                                                            Magistrate Judge Robin M. Meriweather
                                                                                                         Printed name and title
                           Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 2 of 22
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                      In the Matter of the Search of                        )
                  (Briefly describe the property to be searched             )
               or identify the person by name and address)                  )      Case No. 19-sc-672
      (/(&7521,&$//<6725('&20081,&$7,216
                                                                            )
      $662&,$7(':,7+7(;712:7(/(3+21(180%(56
          $1'(0$,/$''5(66                    )
      ERIKAFONSECA#ATT.NET &855(17/<6725(':,7+                         )
      7(;712:
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before                                 (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m.
       u                                 u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to             Magistrate Judge Robin M. Meriweather           .
                                                                                                  (United States Magistrate Judge)

     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
     u
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for                                 ✔ until, the facts justifying, the later specific date of
                   days (not to exceed 30) u                                                                   06/24/2019              .


Date and time issued:         
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                          Magistrate Judge Robin M. Meriweather
                                                                                                        Printed name and title
                           Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 3 of 22
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 19-sc-672
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 4 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 5 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 6 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 7 of 22
        Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 8 of 22



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATIER OF THE SEARCH OF:

ELECTRONICALLY STORED
                                                 Magistrate Case No. 19-sc-672
COMMUNICATIONS ASSOCIATED WITH
TEXTNOW TELEPHONE NUMBERS (805)
                                                 Under Seal
457-5253, (323) 813-7182 AND E-MAIL
ADDRESS ERIKAFONSECA@ATT.NET
CURRENTLY STORED WITH TEXTNOW




                 AFI\IDAVIT IN SUPPORT OF AN APPLICATION
             UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

       I, Derek Starliper, Inspector with the United States Postal Inspection Service ("USPIS"),

Washington Division Office ("WDO"), Washington, D.C., (hereinafter the "affiant") being duly

sworn, depose and state as follows:

                                      INTRODUCTION

       1.    I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(l)(A) for electronically stored

communications associated with Text Now telephone number (805) 457-5253, hereinafter referred

to as TARGET NUMBER-1, (323) 813-7182, hereinafter referred to as TARGET NUMBER-2.

TARGET NUMBER-! and TARGET NUMBER-2 are both controlled and associated with the

TARGET ACCOUNT, registered under e-mail address erikafonseca80@att.net. The service

provider is Text Now Inc., a Voice over Internet Protocol service provider located at 420 Wes

Graham Way, 2nd Floor, Waterloo, Ontario, Canada. TextNow is a Voice over Internet Protocol

service that allows users to text and call any number in Canada and the United States. TextNow

provides the user with a real telephone number which can be used on any smartphone, tablet, or
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 9 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 10 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 11 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 12 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 13 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 14 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 15 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 16 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 17 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 18 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 19 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 20 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 21 of 22
Case 1:19-sc-00672-RMM Document 1 Filed 03/26/19 Page 22 of 22
